Citation Nr: 0610387	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Agent Orange 
exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for burn scars of anterior chest and left axilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to a higher initial rating for burn 
scars is addressed in the Remand below.  


FINDINGS OF FACT

1.  The veteran has not claimed entitlement to service 
connection for any disability resulting from exposure to 
herbicides.

2.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The claim for service connection for exposure to Agent 
Orange is without legal merit.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the notice required by the VCAA and the 
implementing regulation was provided in July 2002 and 
November 2002 letters, prior to the initial adjudication of 
the claims.  Although the originating agency has not 
specifically requested the veteran to submit all pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.  

In particular, the Board notes that the originating agency 
has informed the veteran that medical evidence of a current 
disability is required to substantiate a claim for service 
connection and that Agent Orange exposure by itself is not 
subject to service connection.  The originating agency has 
requested the veteran to identify the disability or 
disabilities that he is claiming to be the result of Agent 
Orange exposure, but he has failed to do so.  As explained 
below, this claim is without legal merit.  Consequently, 
there is no additional evidence that could be obtained to 
substantiate the claim and no further action is required to 
comply with the notice or duty to assist requirements of the 
VCAA.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date or 
assign a disability evaluation for his claimed PTSD, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection for PTSD is not warranted.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records.  While the veteran has not been 
afforded a VA examination addressing his claim for service 
connection for PTSD, the Board concludes that such an 
examination is not warranted because there is no competent 
evidence even suggesting that he has this claimed disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Moreover, the RO

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim for service connection for PTSD.  The Board is also 
unaware of any such available evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304 (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

As set forth above, service connection is granted for 
disability.  Although requested to do so, the veteran has 
never identified a disability or disability that he claims to 
be associated with his exposure to Agent Orange in service.  
In essence, he has only claimed entitlement to service 
connection for Agent Orange exposure.  Since the law does not 
authorize service connection for Agent Orange exposure, the 
veteran's claim is without legal merit.  

With respect to the claim for service connection for PTSD, 
the Board notes that the veteran has neither submitted nor 
identified any medical evidence suggesting that he has this 
claimed disability.  While the veteran is apparently of the 
opinion that he has PTSD, his lay opinion concerning this 
matter requiring medical expertise is of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Accordingly, service connection is not in order for this 
claimed disability.  


ORDER

Service connection for Agent Orange exposure is denied.

Service connection for PTSD is denied.


REMAND

The veteran's service-connected burn scars of the left chest 
and axilla are rated under 38 C.F.R. § 4.118, Diagnostic Code 
7801, of VA's Schedule for Rating Disabilities.  During the 
pendency of this claim, new criteria for evaluating the scars 
became effective.  As the statement of the case issued in 
June 2003 does not address the revised criteria, the RO 
should consider the changes in the pertinent rating criteria.  

In addition, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the severity 
of the veteran's service-connected burn scars.  The February 
2003 VA examination notes that the veteran's scar measures 36 
centimeters in length with a width ranging from .5 
centimeters at its narrowest point to approximately 3 
centimeters at its widest point.  However, the examination 
report does not indicate the total surface area affected by 
the scarring.  Under the version of Diagnostic Code 7801 in 
effect prior to August 30, 2002, a higher evaluation would be 
warranted if the total area affected exceeds 77.4 square 
centimeters.  Similarly, under the current version of 
Diagnostic Code 7801 a higher evaluation would be warranted 
if the total area affected exceeds 77 square centimeters.  On 
remand, the veteran should be afforded an examination that 
addresses the total area affected by the veteran's service-
connected burn scars of the chest and left axilla.  

Similarly, the Board notes that the veteran asserts that he 
has functional impairment of the left shoulder associated 
with his burn scars.  Weakness of the left shoulder was noted 
during the examination in February 2003.  However, the 
examiner noted that it was unclear as to what relationship 
his scarring might have on his left shoulder.  On remand, the 
examiner should be asked to comment on any functional 
limitation caused by the veteran's service-connected burn 
scars.  

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO or the AMC should undertake 
any indicated record development.

3.  The veteran should be afforded an 
examination to determine the severity of 
the residuals of the burns of the 
anterior chest and left axilla.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should acknowledge such review.  

The examiner should report the area of 
the scars in square inches or 
centimeters.  The examiner should 
identify any soft tissue damage and 
limitation of function associated with 
the disability.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


